          Case 1:18-cv-01935-GWG Document 27 Filed 02/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                                 I ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              . ! Y')(' ./J.
                                                                           !.,!.\_ , .. - t i - : _ _ _ I I
---------------------------------------------------------------x           :: .\TE~:~!-,FD: .1]-t-j-,/-+-t-9-
LISSETTE RIVERA,

                           Plaintiff,                              ORDER

                  -against-                                        18 Civ. 1935 (GWG)

COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.

---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The defendant filed a motion for judgment on the pleadings on July 27, 2018 (Docket
# 15). On September 21, 2018, plaintiff filed a letter requesting to "revise" her medical record
(Docket# 18). The Court responded by extending plaintiffs time to oppose the defendant's
motion. See Memo Endorsement, filed Sept. 24, 2018 (Docket# 19) ("September 24 Order").
As part of that order, the Court also stated that "[i]f, as part of her response, Ms. Rivera wants to
present additional medical records[,] she should attach them to her response and explain how
they are relevant to her condition in the time period between January 2014 and May 201 7." Id.
Thereafter, plaintiff made another request for an extension, which was granted, and plaintiff filed
her opposition on December 10, 2018 (Docket# 22). The opposition did not include any
medical records.

          On February 5, 2019, the Court issued an order giving a new deadline for defendant to
file its reply to plaintiffs opposition in light of the stay of the this case necessitated by a partial
government shutdown. See Order, filed Feb. 5, 2019 (Docket# 24) ("February 5 Order"). The
February 5 Order included a direction to the defendant to supply the Court with an electronic
disk containing the administrative record. Id.

       On February 15, 2019, the Court received from plaintiff via U.S. Postal Service Priority
Mail Express three electronic disks whose labels indicate they contain: (1) X-rays dated January
24, 2014 (from Doshi Diagnostic Imaging Services); (2) a lumbar spine MRI dated March 11,
2014 (from Stand-Up MRI); and (3) a lumbar spine MRI dated October 15, 2016 (from 3T Open
Imaging of Westchester). The envelope containing the disks also included a copy of the
February 5 Order.

        Briefing is complete in this matter and thus it is not clear why plaintiff sent these disks to
the Court. The Court assumes that plaintiff misinterpreted the Court's February 5 Order to mean
that she should supply disks of medical records. That was not the case. The February 5 Order
simply asked the Government to supply a disk containing the Administrative Record, which had
already been filed in this case on July 27, 2018. (Docket# 14).
         Case 1:18-cv-01935-GWG Document 27 Filed 02/21/19 Page 2 of 2



        The September 24 Order did permit plaintiff to supplement the record. However, the
disks plaintiff has sent do not comply with this Order for several reasons. First, they have been
sent many months after plaintiffs response was due. Second, they are original images of x-rays
and MRis, which the Court has no ability to read. Finally, it appears that they do not supplement
the record as a practical matter because they correspond with medical reports on imaging that are
already contained in the record. See Administrative Record, filed July 27, 2018 (Docket## 14,
14-1 to 14-6), at 449-51 (x-rays from January 24, 2014), 445 (MRI from March 11, 2014), and
816 (MRI from October 15, 2016).

       Accordingly, the Court is returning the electronic disks to plaintiff.

       SO ORDERED.

Dated: New York, New York
       February 21, 2019




Copy sent to:

Lissette Rivera
2141 Prospect A venue, Apt. 2
Bronx, NY 10457

Counsel by ECF (without enclosures)




                                                 2
